DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  Applicant has amended the claims, with the claim amendments overcoming the rejections under 35 USC 112(b).  The claim amendments further overcome the rejection under 35 USC 102(a)(1) since the claimed compounds of Letizia do not disclose a TRPA1 agonist.  
The closest prior of the claims as amended is US publication No. 2013/0315843 A1 to Haught (“Haught”).  Haught teaches a personal care composition comprising at least 0.5 wt.% of menthol (a TRPA1 agonist); and at least one of the antagonist to transient receptor potential cation channel, subfamily A, member 1 (TRPA1) receptor or the antagonist to transient receptor potential cation channel subfamily V member 1 (TRPV1) receptor.  It further teaches the use of this composition for: (1) reducing the negative sensations produced by the application of personal care compositions, comprising: providing the personal care composition; and contacting a body surface with the personal care composition; and (2) lowering the odor detection of and irritation caused by volatile sulfur and amines, comprising: providing the personal care composition comprising a Michael acceptor, where the Michael acceptor is the antagonist of at least one TRPA1 receptor or TRPV1 receptor; contacting a body surface with the personal care composition.  Haught does not teach, however, Applicant’s claimed TRPA1 antagonist, and a search of the prior does not show any art, prior to the earliest Japanese priority documents, showing that Applicant’s claimed compounds are TRPA1 antagonists.
Applicant further agreed to additional claim amendments indicated in the Examiner’s amendment below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshia Nakamura on 7/20/2022.

-In claim 1, line 6, insert “a” between “independently” and “hydrogen”;

-In claim 1, line 6, insert “a” between “or” and “methyl”;

-In claim 1, line 7, insert “a” between “independently” and “hydrogen”;

-In claim 1, line 6, insert “a” between the comma and “methyl”;

-In claim 1, line 11, insert “the” between “with” and “proviso”.

-In claim 3, line 3, delete “[Chem. 2]’;

-In claim 4, line 6, delete “[Chem. 3]’;

-In claim 4, line 8, insert “a” between “independently” and “hydrogen”;

-In claim 4, line 8, insert “a” between “or” and “methyl”;

-In claim 4, line 9, insert “a” between “independently” and “hydrogen”;

-In claim 4, line 9, insert “a” between the comma and “methyl”;

-In claim 4, line 13, insert “the” between “with” and “proviso”.

-Re-write claim 7 as follows:
7. An external preparation containing a component for activating TRPA1, comprising the composition according to claim 1.

-Re-write claim 8 as follows:
8. An irritative sensation-mitigating agent for mitigating irritative sensation caused by TRPA1 activation, which comprises the composition according to claim 1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627